Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2022 has been entered.
Claim Status
Claims 1-36 are pending.
Claims 1-20 and 28-29 are withdrawn. 
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Request for Continued Examination (RCE)” filed on 7/7/2022, have been fully considered, but are moot because the arguments do not apply to new ground rejections with new references, US 2005/0145952 A1 to Gonzalez and US 2010/0081244 A1 to Papageorgiou, see detail below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-27, 30-33 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando Gonzalez et al., (US 2005/0145952 A1, hereinafter Gonzalez) in view of Vassilios Papageorgiou et al., (US 2010/0081244 A1, hereinafter Papageorgiou).  
Regarding claim 21, Gonzalez discloses a transistor structure (in Fig. 8) comprising: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Gonzalez’s Fig. 8, annotated. 
a gate (70) above a silicon surface (a surface of Si substrate 50); 
a spacer (74) above the silicon surface (of 50) and covering a sidewall of the gate (of 70); 
a channel region (channel region between raised source region 38A and raised drain region 36A in Fig. 7 equivalent to source region 38 and drain region 36 in Fig. 8), wherein at least part of the channel region is under the gate (70); and 
a first conductive region (the raised source region 38A in Fig. 7) extending upward and a top surface of the first conductive region (of 38A) being higher than the silicon surface (surface of 50), wherein the first conductive region (38A) is on a first insulation layer (oxide layer 54 under 38A); and 
a second conductive region (the raised drain region 36A in Fig. 7) extending upward and a top surface of the second conductive region (of 36A) being higher than the silicon surface (surface of 50), wherein the first insulation layer (oxide layer 54 under 38A) does not extend under the gate (70);
Gonzalez does not expressly disclose wherein the transistor structure is an asymmetric transistor.  
However, in the same semiconductor device field of endeavor, Papageorgiou discloses asymmetric source and drain regions 207L/209L and 207R/209R with asymmetric dopant profile 207A in Fig. 2e, described in [0038] are formed for an asymmetric transistor with a gate electrode 204.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Papageorgiou’s Fig. 2e, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Papageorgiou’s asymmetric source and drain regions for the Gonzalez’s source and drain regions to make an asymmetric transistor for the asymmetric device operation.
Regarding claim 22, Gonzalez modified by Papageorgiou discloses the transistor structure in claim 21,
wherein a first doping concentration profile of the first conductive region (dopant profile 207A of the Papageorgiou’s 207L/209L equivalent to Gonzalez’s 38A) along a first extension direction (vertical direction of Papageorgiou’s 207L/209L) is different from a second doping concentration profile of the second conductive region (dopant profile 207A of the Papageorgiou’s 207R/209R equivalent to Gonzalez’s 38A) along a second extension direction (vertical direction of Papageorgiou’s 207R/209R).  
Regarding claim 23, Gonzalez modified by Papageorgiou discloses the transistor structure in claim 21,
wherein a structure among the gate (the Papageorgiou’s 204 equivalent to Gonzalez’s 70) and the first conductive region (the Papageorgiou’s 207L/209L) is different from (different dopant profiles 207A) a structure between the gate (Papageorgiou’s 204) and the second conductive region (Papageorgiou’s 207R/209R).  
Regarding claim 24, Gonzalez modified by Papageorgiou discloses the transistor structure in claim 23,
wherein an LDD zone (out-diffusion dopant extension of the Papageorgiou’s 207L/209L described in [0038] in a left side of a channel 205) is formed between the gate (Papageorgiou’s 204) and the first conductive region (Papageorgiou’s 207L/209L).  
Regarding claim 26, Gonzalez modified by Papageorgiou discloses the transistor structure in claim 23,
wherein a width of one terminal of the channel region (Papageorgiou’s width of left terminal of the channel region 205) next to the first conductive region (Papageorgiou’s 207L/209L) is different from (different dopant profile 207A or 207B to maintain desired asymmetry described in [0038]) a width of another terminal of the channel region (Papageorgiou’s width of right terminal of the channel region 205) next to the second conductive region (Papageorgiou’s 207R/209R).  
Regarding claim 27, Gonzalez modified by Papageorgiou discloses the transistor structure in claim 21,
wherein a material of the first conductive region is different from a material of the second conductive region (material of Papageorgiou’s 207L/209L is different from a material of Papageorgiou’s 207R/209R due to they have different dopant profile, distributions of dopant in the 207L/209L and 207R/209R regions are different).  
Regarding claim 30, Gonzalez discloses a transistor structure (in Fig. 8) comprising: 
a gate (70) above a silicon surface (a surface of Si substrate 50); 
a spacer (74) above the silicon surface (of 50) and covering a sidewall of the gate (of 70); 
a channel region (channel region between raised source region 38A and raised drain region 36A in Fig. 7 equivalent to source region 38 and drain region 36 in Fig. 8), wherein at least part of the channel region is under the gate (70); and 
a first conductive region (the raised source region 38A in Fig. 7) extending upward and a top surface of the first conductive region (of 38A) being higher than the silicon surface (surface of 50), …, and another side (left of 38A) abuts against an insulation layer (isolation oxide 58); and 
a second conductive region (the raised drain region 36A in Fig. 7) extending upward and a top surface of the second conductive region (of 36A) being higher than the silicon surface (surface of 50), wherein the first insulation layer (oxide layer 54 under 38A) does not extend under the gate (70);
Gonzalez does not expressly disclose wherein one side of the first conductive region (right of 38A) abuts against the spacer (74); wherein the transistor structure is an asymmetric transistor.  
However, in the same semiconductor device field of endeavor, Papageorgiou discloses a FET in Fig. 2e, a right side of a source/drain region 207L/209L abuts against a sidewall spacer 204E; And asymmetric source and drain regions 207L/209L and 207R/209R with asymmetric dopant profile 207A, described in [0038] are formed for an asymmetric transistor with a gate electrode 204.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Papageorgiou’s asymmetric source and drain regions for the Gonzalez’s source and drain regions abut against the sidewall spacer to make an asymmetric transistor for the asymmetric device operation.
Regarding claim 31, Gonzalez modified by Papageorgiou discloses the transistor structure in claim 30,
wherein a first doping concentration profile of the first conductive region (dopant profile 207A of the Papageorgiou’s 207L/209L equivalent to Gonzalez’s 38A) along a first extension direction (vertical direction of Papageorgiou’s 207L/209L) is different from a second doping concentration profile of the second conductive region (dopant profile 207A of the Papageorgiou’s 207R/209R equivalent to Gonzalez’s 38A) along a second extension direction (vertical direction of Papageorgiou’s 207R/209R).  
Regarding claim 32, Gonzalez modified by Papageorgiou discloses the transistor structure in claim 30,
wherein a structure among the gate (the Papageorgiou’s 204 equivalent to Gonzalez’s 70) and the first conductive region (the Papageorgiou’s 207L/209L) is different from (different dopant profile 207A) a structure between the gate (Papageorgiou’s 204) and the second conductive region (Papageorgiou’s 207R/209R).  
Regarding claim 33, Gonzalez modified by Papageorgiou discloses the transistor structure in claim 32,
wherein an LDD zone (out-diffusion dopant extension of the Papageorgiou’s 207L/209L described in [0038] in a left side of a channel 205) is formed between the gate (Papageorgiou’s 204) and the first conductive region (Papageorgiou’s 207L/209L).  
Regarding claim 35, Gonzalez modified by Papageorgiou discloses the transistor structure in claim 32,
wherein a width of one terminal of the channel region (Papageorgiou’s width of left terminal of the channel region 205) next to the first conductive region (Papageorgiou’s 207L/209L) is different from (different dopant profile 207A or 207B to maintain desired asymmetry described in [0038]) a width of another terminal of the channel region (Papageorgiou’s width of right terminal of the channel region 205) next to the second conductive region (Papageorgiou’s 207R/209R).  
Regarding claim 36, Gonzalez modified by Papageorgiou discloses the transistor structure in claim 30,
wherein a material of the first conductive region is different from a material of the second conductive region (material of Papageorgiou’s 207L/209L is different from a material of Papageorgiou’s 207R/209R due to they have different dopant profile, distributions of dopant in the 207L/209L and 207R/209R regions are different).  

Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando Gonzalez et al., (US 2005/0145952 A1, hereinafter Gonzalez) in view of Vassilios Papageorgiou et al., (US 2010/0081244 A1, hereinafter Papageorgiou) and in further view of Tsung-Yi Huang et al., (US 2018/0315851 A1, of record, hereinafter Huang).
Regarding claim 25, Gonzalez modified by Papageorgiou discloses the transistor structure in claim 23,
wherein the first conductive region (the Papageorgiou’s 207L/209L in Fig. 2e) comprises a first lower part (out-diffusion dopant extension of the Papageorgiou’s 207L/209L described in [0038] in left side of the channel 205) under the silicon surface (of the Papageorgiou’s silicon layer 202) and the second conductive region (the Papageorgiou’s 207R/209R) comprises a second lower part (out-diffusion dopant extension of the Papageorgiou’s 207R/209R described in [0038] in right side of the channel 205) under the silicon surface (of the Papageorgiou’s silicon layer 202)
Gonzalez modified by Papageorgiou does not expressly disclose a thickness of the first lower part (of out-diffusion dopant extension of the Papageorgiou’s 207L/209L in left side of the 205) is different from a thickness of the second lower part (of out-diffusion dopant extension of the Papageorgiou’s 207L/209L in left side of the 205).  
However, in the same semiconductor device field of endeavor, Huang discloses a semiconductor device in Fig. 3 comprises a first lower part 17A under the surface 11’ in a first substrate region at a drain region 17A and a second lower part 14A in a second substrate region at a source region 14A described in [0022]. A thickness of the first lower part 17A is different from a thickness of the second lower part 14A as shown in Fig. 3. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

		Huang’s Fig. 3, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gonzalez modified by Papageorgiou’s device with different thickness of source and drain region according to Huang’s teaching to make an asymmetric device.
Regarding claim 34, Gonzalez modified by Papageorgiou discloses the transistor structure in claim 32,
wherein the first conductive region (the Papageorgiou’s 207L/209L in Fig. 2e) comprises a first lower part (out-diffusion dopant extension of the Papageorgiou’s 207L/209L described in [0038] in left side of the channel 205) under the silicon surface (of the Papageorgiou’s silicon layer 202) and the second conductive region (the Papageorgiou’s 207R/209R) comprises a second lower part (out-diffusion dopant extension of the Papageorgiou’s 207R/209R described in [0038] in right side of the channel 205) under the silicon surface (of the Papageorgiou’s silicon layer 202)
Gonzalez modified by Papageorgiou does not expressly disclose a thickness of the first lower part (of out-diffusion dopant extension of the Papageorgiou’s 207L/209L in left side of the 205) is different from a thickness of the second lower part (of out-diffusion dopant extension of the Papageorgiou’s 207L/209L in left side of the 205).  
However, in the same semiconductor device field of endeavor, Huang discloses a semiconductor device in Fig. 3 comprises a first lower part 17A under the surface 11’ in a first substrate region at a drain region 17A and a second lower part 14A in a second substrate region at a source region 14A described in [0022]. A thickness of the first lower part 17A is different from a thickness of the second lower part 14A as shown in Fig. 3. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Gonzalez modified by Papageorgiou’s device with different thickness of source and drain region according to Huang’s teaching to make an asymmetric device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898